Banke, Acting Presiding Judge.
After a final judgment against the appellant, the appellee initiated discovery proceedings in aid of execution. See Code Ann. § 81A-169. This appeal is from an order of the trial court overruling the appellant’s objections to a notice to produce and to a notice to take deposition and denying his motion for a protective order. The appellant complains that the notices did not give him a reasonable time to comply; that there was insufficient notice of date, time, and place for the discovery; that the items to be produced were insufficiently described; and *861generally that compliance would be unduly burdensome and would cause him to incriminate himself in violation of his rights under the Fifth and Fourteenth Amendments to the United States Constitution. Held:
Submitted April 9, 1979 —
Decided May 8, 1979.
J. L. Jordan, for appellant.
Harvey M. Whiteman, Mary Walton Whiteman, for appellee.
1. The contention that there was insufficient notice of date, time, and place for the deposition and the production of the documents was not presented to the trial court. Such objections cannot be raised for the first time on appeal. Johnson v. Heifler, 141 Ga. App. 460 (233 SE2d 853) (1977).
2. With regard to the remaining enumerations of error, the record contains no support for the appellant’s broad, conclusory allegations. Thus, it has not been shown that the trial court abused its discretion in overruling the appellant’s objections to the discovery and in denying his motion for a protective order. See generally Retail Credit Co. v. United Family Life Ins. Co., 130 Ga. App. 524 (203 SE2d 760) (1974).

Judgment affirmed.


Underwood and Carley, JJ., concur.